Case 1:19-cv-20979-RAR Document 101 Entered on FLSD Docket 07/29/2019 Page 1 of 7


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 1:19-CV-20979-RAR

  AXOS CLEARING LLC,

                 Plaintiff,

          v.

  SCOTT REYNOLDS, an individual; and
  SRR FORTRESS CAPITAL, LLC,
  a Florida limited liability company

              Defendants.
  ________________________________ /

         PLAINTIFF AXOS CLEARING LLC’S MOTION TO EXPEDITE RULING ON
       DEFENDANTS’ MOTION TO COMPEL ARBITRATION OR DISMISS (ECF No. 65)

          Plaintiff Axos Clearing LLC, f/k/a COR Clearing LLC (“Axos Clearing”), respectfully

  requests that the Court expedite its ruling on Defendants Scott Reynolds’ (“Reynolds”) and SRR

  Fortress Capital, LLC’s (“SRR”) (collectively, “Defendants”) Motion to Compel Arbitration or

  Dismiss (“Motion to Compel Arbitration”) (ECF No. 65). As noted below in the Local Rule

  7.1(a)(3) certification, Defendants take no position on this request.

          Axos Clearing reluctantly makes this request because the entity conducting the arbitration

  will not delay its proceedings to allow this Court to rule in due course. Consequently, as

  explained below, Axos Clearing will be forced to participate in the arbitration proceedings

  irrespective of its position that its claims against Defendants are not subject to any arbitration

  agreement unless this Court adjudicates the Motion to Compel Arbitration prior to August 13,

  2019.

  I.      INTRODUCTION

          Axos Clearing initiated this action on March 13, 2019, to enforce a “Settlement

  Agreement and Release” signed by Reynolds both individually and on behalf of SRR. Over two
Case 1:19-cv-20979-RAR Document 101 Entered on FLSD Docket 07/29/2019 Page 2 of 7


  months later, on May 27, 2019, Defendants filed the Motion to Compel Arbitration, asserting that

  all of Axos Clearing’s claims against Defendants were subject to arbitration under the auspices

  of the Financial Industry Regulatory Authority (“FINRA”). The Motion to Compel Arbitration

  was fully briefed on June 17, 2019. (ECF No. 85). Before the Court ruled on the Motion to

  Compel Arbitration, Reynolds (but not SRR) asserted claims, based upon the same underlying

  facts herein, against Axos Clearing and non-party Gregory Garrabrants in an ongoing FINRA

  proceeding (styled Spartan Securities Group, Ltd. v. Reynolds, FINRA Case No. 19-00926 (the

  “FINRA Arbitration”)). Plaintiff Axos Clearing’s deadline to respond to Reynolds’ claims in the

  FINRA Arbitration is August 13, 2019.

         Axos Clearing immediately submitted a letter to FINRA objecting to FINRA’s

  jurisdiction to hear Reynolds’ claims already pending before this Court, and requesting an

  extension of the deadline to respond in order to allow the Court time to rule on Defendants’

  Motion to Compel Arbitration. FINRA denied Axos Clearing’s request for an extension of time

  to answer, insisting that, absent an agreement by the parties, the deadline to answer—and to

  concurrently submit to FINRA’s jurisdiction—remains August 13. See Plaintiff Axos Clearing

  LLC’s Opposition to Defendants’ Motion to Enlarge Motion to Compel Arbitration (etc.) (ECF

  No. 98) at 1-2. Reynolds has rejected Axos Clearing’s request to extend the FINRA deadline to

  allow the Court to rule on the Motion to Compel Arbitration and decide the threshold issue of

  whether Axos Clearing can be dragged into an arbitration forum on its claims without its

  consent. Furthermore, the FINRA Arbitration Rules do not on their face provide for motions to

  dismiss based on lack of jurisdiction, nor do they offer on their face any other mechanism by




                                                 -2-
Case 1:19-cv-20979-RAR Document 101 Entered on FLSD Docket 07/29/2019 Page 3 of 7


  which parties can contest the forum’s jurisdiction, apparently leaving it to the parties to resolve

  any such disputes in the courts.1

         Axos Clearing asserts that the law is clear that this Court is the proper authority to resolve

  the threshold question of whether Axos Clearing is subject to arbitration before FINRA, as set

  forth in its opposition to the Motion to Compel Arbitration. See generally Plaintiff Axos

  Clearing LLC’s Opposition to Defendants’ Motion to Compel Arbitration or Dismiss (“Axos

  Clearing’s Opposition to Motion to Compel Arbitration”) (ECF No. 77). Among other reasons,

  there is no agreement to arbitrate with either defendant Reynolds or SRR over Axos Clearing’s

  claims and there is no FINRA regulation mandating jurisdiction. But, because of Reynolds’

  refusal to agree to an extension of Axos Clearing’s response deadline in the FINRA Arbitration

  and the absence of any clear in-arbitration mechanism to contest FINRA’s claim of jurisdiction

  over Axos Clearing up front, Axos Clearing’s right to have this Court decide this critical

  threshold issue—and, similarly, its right as a plaintiff to choose its venue for litigating its dispute

  with Reynolds and SRR—is being vitiated.

         At the hearing on June 13, 2019, Status Conference, both the Court and the parties

  recognized several times the sensitivity of the timing for resolution of the Motion to Compel

  Arbitration. See Transcript of Status Conference held on 6/13/2019 before Judge Rodolfo A Ruiz

  (ECF No. 100) at, e.g., transcript pages 33-34 & 38-39. The concerns recognized by the Court

  have now come to fruition. Axos Clearing’s deadline to file its answer with FINRA is August

  13, 2019. It must do so, regardless of its objections to FINRA’s claimed jurisdiction. FINRA

  Rules mandate that, concurrently with filing its answer to Reynolds’ claims, Axos Clearing must

  also submit a “Submission Agreement” to FINRA’s jurisdiction. See FINRA Rule 13306(a)(1)

  (copy attached as Exhibit A).

         1
             Of course, Axos Clearing reserves its rights to oppose jurisdiction with FINRA.



                                                    -3-
Case 1:19-cv-20979-RAR Document 101 Entered on FLSD Docket 07/29/2019 Page 4 of 7


         Consequently, Axos Clearing has no choice but to respectfully request that the Court

  expedite its ruling on the Motion to Compel Arbitration, because this Court is the proper

  authority to decide whether Axos Clearing is required to arbitrate its claims against Reynolds.

  II.    ARGUMENT

         A.      Courts Determine the Threshold Arbitrability Question

         The law is clear that “[t]he question of whether the parties have agreed to submit a

  particular dispute to arbitration is an issue” to be decided by the Court rather than the arbitrators

  “unless the parties clearly and unmistakably provide otherwise.” Howsam v. Dean Witter

  Reynolds, Inc., 537 U.S. 79, 83 (2002). As the Eleventh Circuit has established, “[W]hile doubts

  concerning the scope of an arbitration clause should be resolved in favor of arbitration,

  the presumption does not apply to disputes concerning whether an agreement to arbitrate has

  been made.” Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d 1325, 1329 (11th Cir. 2016)

  (internal quotation marks omitted); see also Citigroup Global Mkts. v. Abbar, 761 F.3d 268, 274

  (2d. Cir. 2014) (“Because the parties here are disputing the existence of an obligation to arbitrate,

  not the scope of an arbitration clause, the general presumption in favor of arbitration does not

  apply.”); Raymond James Fin. Serv. v. Cary, 709 F.3d 382, 385 (4th Cir. 2013) (“[A] court

  cannot apply any presumption in favor of arbitration unless there already exists an enforceable

  arbitration agreement between the parties.”); Lain v. JetSmarter, Inc., No. 18-cv-62969-

  BLOOM/VALLE, 2019 WL 1900339, at *1 (S.D. Fla. Apr. 29, 2019) (recognizing that

  presumption in favor arbitration does not apply to dispute over whether agreement to arbitrate

  exists). Furthermore, the issue of whether a claimant may bring a claim in a FINRA arbitration

  relates to the existence of a contract to arbitrate, not the scope of an agreement to arbitrate. See,

  e.g., Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 301-02 (2010).

         B.      There Is No Agreement to Arbitrate Between Axos Clearing and Reynolds



                                                   -4-
Case 1:19-cv-20979-RAR Document 101 Entered on FLSD Docket 07/29/2019 Page 5 of 7


         The cornucopia of reasons why Axos Clearing is not subject to FINRA’s jurisdiction over

  its claims against Reynolds and SRR are outlined in Axos Clearing’s Opposition to Motion to

  Compel Arbitration.2 Chief among them is the absence of any contractual agreement between

  Axos Clearing and Reynolds—as well as the absence any arbitration requirement based upon

  FINRA’s mandatory arbitration rules. See id. at 8-9. Indeed, “FINRA is a non-governmental

  agency, and it has no specific grant of authority—from Congress or []some other font of

  governmental power—to conduct arbitration proceedings.” Sykes v. Escueta, No. 10-3858, 2010

  WL 4942608, at *2 (N.D. Cal. Nov. 29, 2010) (granting motion for preliminary injunction

  enjoining defendants from pursuing claims against plaintiff in FINRA). “As such, its authority to

  compel arbitration must have some contractual basis––either a contract between customer and

  FINRA member, or an agreement between the member and FINRA.” Id. But, there is no

  contractual basis requiring Axos Clearing to arbitrate the claims against Defendants it litigated in

  this Court for over two months before Reynolds first claimed an entitlement to arbitration.

         C.      Axos Clearing Will Be Harmed in the Absence of an Expedited Ruling
                 on the Motion to Compel Arbitration Because Axos Clearing’s Right to
                 Have the Court Decide the Threshold Arbitrability Issue Will Be Lost

         The FINRA Rules do not provide a clear mechanism by which parties improperly

  brought into arbitration may first contest the forum’s jurisdiction and, instead, require that each

  party submit a “Submission Agreement” concurrently with its answer and any counterclaims.

  See FINRA Rule 13306(a)(1). Consequently, in the absence of an expedited ruling as to whether

  Axos Clearing is obligated to arbitrate its claims against Defendants, Axos Clearing will have no

  choice but to answer Reynolds’ claims in FINRA Arbitration on August 13, 2019, as well as

  asset counterclaims duplicative of its claims that have been pending and litigated in this Court

         2
            There are additional and different arguments as to why FINRA cannot exercise any
  jurisdiction over Garrabrants individually, but those are not before the Court because he (like
  Spartan Securities) is not a party to this action.



                                                   -5-
Case 1:19-cv-20979-RAR Document 101 Entered on FLSD Docket 07/29/2019 Page 6 of 7


  since March. This result would also effectively reward Reynolds’ efforts to circumvent this

  Court’s province by improperly forcing Axos Clearing into arbitration without allowing the

  Court to rule first on the arbitrability issue.

          Axos Clearing does not want to be forced to submit itself to FINRA’s jurisdiction, as it

  believes there is no legal justification requiring it to do so. See generally Axos Clearing’s

  Opposition to Motion to Compel Arbitration. Axos Clearing properly chose this Court to

  adjudicate its dispute with Reynolds and SRR and the parties litigated for over two months—and

  held an evidentiary hearing—before Reynolds first raised his arbitration claim. Axos Clearing

  should not have to risk being subject to improper jurisdiction, as well as expend considerable

  resources in duplicative proceedings, before the Court rules on Defendants’ Motion to Compel

  Arbitration.

  III.    CONCLUSION

          For the foregoing reasons, Axos Clearing respectfully requests the Court expedite the

  ruling on Defendants’ Motion to Compel Arbitration.

                                      CERTIFICATE OF CONFERRAL

          Pursuant to Local Rule 7.1(a)(3), counsel for Axos Clearing herein certifies that they

  have conferred in good faith with counsel for Defendants regarding the relief sought herein. In

  specific, Polly Towill, Esq., and Madalyn Macarr, Esq. (counsel for Axos Clearing), spoke with

  Adam Ford, Esq. (counsel for Defendants), on July 25, 2019; Mr. Ford stated Defendants take no

  position and are neutral with respect to Axos Clearing’s request that the Court expedite its ruling

  on Defendants’ Motion to Compel Arbitration.

  Date: July 29, 2019                                Respectfully submitted,

  /s/ Andre J. Cronthall                             /s/ Christopher S. Carver
  Polly Towill                                       Jason S. Oletsky
  Cal. Bar. No. 120420                               Fla. Bar. No. 009301
  Admitted Pro Hac Vice                              jason.oletsky@akerman.com


                                                    -6-
Case 1:19-cv-20979-RAR Document 101 Entered on FLSD Docket 07/29/2019 Page 7 of 7


  ptowill@sheppardmullin.com                   Christopher S. Carver
  Andre J. Cronthall                           Fla. Bar No. 993580
  Cal. Bar No. 117088                          christopher.carver@akerman.com
  Admitted Pro Hac Vice                        Trevor C. Jones
  acronthall@sheppardmullin.com                Fla. Bar. No. 092793
  SHEPPARD, MULLIN, RICHTER &                  trevor.jones@akerman.com
  HAMPTON LLP                                  AKERMAN LLP
  333 South Hope Street, 43rd Floor            350 E. Las Olas Blvd., Ste. 1600
  Los Angeles, CA 90071                        Fort Lauderdale, FL 33301
  Telephone: (213) 620-1780                    Telephone: (954) 463-2700
  Facsimile: (213) 620-1398                    Facsimile: (954) 463-2224
  Attorneys for Plaintiff Axos Clearing LLC    Attorneys for Plaintiff Axos Clearing LLC




                                              -7-
